
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 1103
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To extend the term of the incumbent
		  Director of the Federal Bureau of Investigation. 
	
	
		1.FindingsCongress finds that—
			(1)on May 12, 2011, the President requested
			 that Congress extend the term of Robert S. Mueller III as Director of the
			 Federal Bureau of Investigation by 2 years, citing the critical need for
			 continuity and stability at the Federal Bureau of Investigation in the face of
			 ongoing threats to the United States and leadership transitions at the Federal
			 agencies charged with protecting national security;
			(2)in light of the May 1, 2011, successful
			 operation against Osama bin Laden, the continuing threat to national security,
			 and the approaching 10th anniversary of the attacks of September 11, 2001, the
			 President’s request for a limited, 1-time exception to the term limit of the
			 Director of the Federal Bureau of Investigation, in these exceptional
			 circumstances, is appropriate; and
			(3)this Act is intended to provide a 1-time
			 exception to the 10-year statutory limit on the term of the Director of the
			 Federal Bureau of Investigation in light of the President’s request and
			 existing exceptional circumstances, and is not intended to create a
			 precedent.
			2.Creation of new term of service for the
			 office of Director of the Federal Bureau of InvestigationSection 1101 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (28 U.S.C. 532 note) is amended by adding at the
			 end the following:
			
				(c)(1)Effective on the date of enactment of this
				subsection, a new term of service for the office of Director of the Federal
				Bureau of Investigation shall be created, which shall begin on or after August
				3, 2011, and continue until September 4, 2013. Notwithstanding the second
				sentence of subsection (b) of this section, the incumbent Director of the
				Federal Bureau of Investigation on the date of enactment of this subsection
				shall be eligible to be appointed to the new term of service provided for by
				this subsection, by and with the advice and consent of the Senate, and only for
				that new term of service. Nothing in this subsection shall prevent the
				President, by and with the advice of the Senate, from appointing an individual,
				other than the incumbent Director of the Federal Bureau of Investigation, to a
				10-year term of service subject to the provisions of subsection (b) after the
				date of enactment of this subsection.
					(2)The individual who is the incumbent in the
				office of the Director of the Federal Bureau of Investigation on the date of
				enactment of this subsection may not serve as Director after September 4,
				2013.
					(3)With regard to the individual who is the
				incumbent in the office of the Director of the Federal Bureau of Investigation
				on the date of enactment of this subsection, the second sentence of subsection
				(b) shall not
				apply.
					.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
